Citation Nr: 1828182	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  16-40 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include as due to in-service asbestos exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Counsel






INTRODUCTION

The Veteran had active military service from June 1953 to June 1955.  

This claim comes to the Board of Veterans' Appeals (Board) from a rating decision dated in September 2014 and issued in October 2014 from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

On the Veteran's August 2016 substantive appeal (VA Form 9), he requested a hearing at his local office.  Unfortunately, because the Veteran's local office is in Baltimore, Maryland and it is noted on the VA Form 9 that this office is not available at the Baltimore RO.  In March 2016, the Veteran was sent a hearing clarification letter and was given 30 days to respond.  The Veteran failed to respond and as such, his hearing request is deemed withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a chronic pulmonary disorder that he believes is connected to his active military service.  

Specifically, the Veteran states that he was told in service that he would develop chronic bronchitis due to a hernioplasty that was performed during service.  The Veteran states that during his recovery from his hernia operation he developed a lung condition and was told by the treating physicians that he would have bronchitis for the rest of his life.  The Veteran also asserts that he has a pulmonary disorder due to asbestos exposure in service.  He claims that he worked in four different military specialties while in service that included working the quartermaster laundry in the bath and fumigation as well as in the motor pool changing brake pads.  The Veteran contends that these occupation specialties in service exposed him to asbestos.  See February 2017 Statement in Support of Claim.  

As evidence to support the Veteran's claim, a private treatment report dated May 21, 2010, showed there were primary s and secondary t type small opacities in the mid and lower lung fields with a profusion of 1/0.  Bilateral in profile chest wall pleural plaques of width A extent 1 were present.  The impression at that time was bilateral interstitial fibrosis consistent with asbestosis; bilateral chest pleural plaques, findings consistent with asbestos-related pleural disease.  

The Veteran also submitted medical records from Dr. A.C. dated September 29, 2010, that indicated a history of post-service exposure to asbestos.  Specifically, it was noted that the Veteran worked at Koppers Company from 1957 to 1985 grinding tools, handling asbestos, cleaning up asbestos, and working in an area that contained asbestos.  Dr. A.C. opined that based upon this exposure, abnormal chest x-ray, and pulmonary function studies, it was in his opinion to a degree of medical certainty that the Veteran had pulmonary asbestosis; however, there was no current diagnosis of bronchitis.  

The Veteran's primary care physician, Dr. R.P., was asked by the Veteran to submit an opinion regarding the relationship between bronchitis and asbestos.  The VA physician indicated in a July 2016 opinion that it was his understanding that bronchitis-like symptoms are unusual with early asbestos disease.  He noted that the Veteran reported bronchitis symptoms while on active duty in 1953 to 1955, but the asbestos exposure occurred during his post-military employment from 1957 thru 1985.  As such, the VA physician concluded that the Veteran's bronchitis pre-dates his asbestos exposure and that it was unlikely to be the cause of bronchitis.  Lastly, the Veteran's physician noted that none of the Veteran's chest x-rays show evidence of an asbestos-related disease.  The physician also stated that he was not a pulmonary expert.

There are no specific statutory or regulatory criteria governing claims of entitlement to service connection for residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993).  Likewise, applicable criteria provide no presumption of service connection for asbestos exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding that M21-1 does not create a presumption of exposure to asbestos solely from shipboard service).

VA has, however, provided guidelines for the adjudication of asbestos exposure claims in the Adjudication Procedure Manual M21-1R (M21-1R), Part IV, Subpart ii, Chapter 1, Section H, Paragraph 29.  Additional guidance is found in M21-1R, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  These M21-1R guidelines establish claim development procedures which adjudicators are required to follow in claims involving asbestos-related diseases.  VAOPGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine whether military records demonstrate evidence of exposure to asbestos in service and whether there is pre- or post-service evidence of asbestos exposure.  Then, VA must determine the relationship between the claimed diseases and such asbestos exposure, keeping in mind latency and exposure information provided in M21-1R, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  This information provides that the latency period varies from 10 to 45 years between first exposure and development of the disease.  The exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Veterans Benefits Administration Manual M21-1R, Part IV, Subpart ii, Section C, Paragraph 9.

It does not appear that the procedures outlined in the VA Adjudication Procedure Manual M21-1R, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 29, and Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 have been followed concerning the development of a claim involving asbestos.  Consequently, additional development must be undertaken before the claim is ready for appellate review.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, including VA treatment records dated July 2016 through the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Ensure that any notification action outlined by the VA Adjudication Procedure Manual M21-1R, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 29; and Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 concerning asbestos are fully complied with and satisfied.

3.  After completing the foregoing development, and following the receipt of any outstanding records, schedule the Veteran for a VA examination from an appropriate VA medical facility and examiner to determine any current diagnosis of a pulmonary disorder and whether any diagnosis is related to the Veteran's active military service.  The claims folder and all pertinent records from Virtual VA and/or VBMS files must be made available for the examiner's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  The examiner should note that the Veteran's complete service treatment records are unavailable.  

Based on a review of the claims file, the examiner must answer the following:

A.  Is at least as likely as not (i.e., a probability of 50 percent or greater), any currently diagnosed pulmonary disorder is related to his active duty service or is otherwise etiologically related to his period of service, to include any in-service exposure to asbestos?  The examiner should address the impact, if any, of the Veteran's post-service exposure to asbestos while working at Kopper Company grinding tools.

B. Is at least as likely as not (i.e., a probability of 50 percent or greater), any currently diagnosed pulmonary disorder is related to his active duty service or is otherwise etiologically related to his period of service, to include being caused or being treated for a respiratory condition status post hernioplasty?  The examiner should specifically address the Veteran's contention that he developed chronic bronchitis as a result of his in-service hernia operation.  

A complete a fully reasoned rationale must be provided for any opinion offered.  The examiner is asked to comment on the opinions from Drs. A.C. and R.P. 

5.  After completion of the above development, the claim should be re-adjudicated.  If the determination remains unfavorable, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




